



Exhibit 10.1


thehersheycompanylogojulya08.jpg [thehersheycompanylogojulya08.jpg]




October 20, 2016
Citibank, N.A.
1615 Brett Road, Building #3
New Castle, Delaware 19720
Account No.: 40784524
Ref: The Hershey Company
ABA# 021000089


Dear Sirs,


Reference is hereby made to the 364 Day Credit Agreement (the “Credit
Agreement”), entered into on June 16, 2016, by and between The Hershey Company
(“Hershey”) and Citibank, N.A., as lender and administrative agent (“Agent”).
Capitalized terms used but not defined in this letter have the meaning given to
such terms in the Credit Agreement.
 
Pursuant to Section 2.05(a) of the Credit Agreement, Hershey hereby notifies
you, in your capacity as Agent, that it desires to terminate in whole the unused
portions of the respective Commitments of the Lenders. Since the entire $500
million Commitment is currently unused, this will have the effect of terminating
the Credit Agreement, effective October 24, 2016.


Please acknowledge your receipt of this letter agreement and your agreement to
the terms set forth herein, including, without limitation, the termination date
identified above, by signing and returning the enclosed copy to The Hershey
Company, 100 Crystal A Drive, Hershey, Pennsylvania 17033-0810, Attention:
Treasury Department


 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
The Hershey Company
 
 
 
 
 
 
 
 
 
/s/ Bjork Hupfeld
 
 
 
 
Bjork Hupfeld
 
 
 
 
Treasurer
 
 
 
 
 
 
Acknowledged and Agreed:
 
 
 
 
 
 
 
 
 
Citibank, N.A.
 
 
 
 
 
 
 
 
 
/s/ Robert Kane
 
Date:
October 21, 2016
 
By: Robert Kane
 
 
 
 
Its: Vice President
 
 
 
 








